239 S.W.3d 149 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Saul Antonio GARCIA, Defendant/Appellant.
No. ED 88885.
Missouri Court of Appeals, Eastern District, Division One.
November 27, 2007.
Shaun J. MacKelprang, Assistant Attorney General, Karen L. Kramer, Jefferson City, MO, for respondent.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Saul Antonio Garcia, appeals from a judgment entered on a jury verdict finding him guilty of two counts of first degree statutory sodomy, in violation of Section 566.062 RSMo, seven counts of second degree statutory sodomy, in violation of Section 566.064 RSMo (2000), one count of first degree child molestation, in violation of Section 566.067 RSMo (2000), and one count of second degree child molestation, in violation of Section 566.068 RSMo (2000). The trial court sentenced defendant to thirty years imprisonment on *150 each of the first degree statutory sodomy counts, seven years imprisonment on each of the second degree statutory sodomy counts, fifteen years imprisonment on the first degree child molestation count, and one year incarceration on the second degree child molestation count, all sentences to be served concurrently.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).